UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO/A (Rule13e-4) TENDER OFFER STATEMENT UNDER SECTION14(d)(1)OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 2) GOLD RESERVE INC. (Name of Subject Company (Issuer)) GOLD RESERVE INC. (Name of Filing Persons (Offeror)) 5.50% Senior Subordinated Convertible Notes due 2022 (Title of Classof Securities) 38068N AB4 (CUSIP Number of Classof Securities) Rockne J. Timm Chief Executive Officer Gold Reserve Inc. 926 West Sprague Ave., Suite 200
